Citation Nr: 1336249	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.

2. Entitlement to service connection for an ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian E. Flannery, Associate Counsel 





INTRODUCTION

The Veteran had active guard service from June 1987 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.
  
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  As such, the electronic claims file and the paper claims file are both fully considered during this appeal.

The issue of the Veteran's back disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Referred Issue: Groin Scar

The Veteran made a claim for service connection for a groin scar in June 2009.  In December 2009 the VA granted him service connection and rated the scar at 10 percent.  The Veteran responded with a December 2009 Notice of Disagreement identifying the issues of his back and ankle disabilities, but did not include any disagreement with the groin scar determination.  In April 2011 the Veteran submitted a letter to the VA indicating for the first time that he disagreed with the rating of 10 Percent for his groin scar.  

This statement was received more than one year after the issuance of the December 2009 rating decision and therefore is not timely filed.   38 U.S.C.A. §7105(a).  As such, the issue of the Veteran's right groin scar is a final issue and not properly before the Board.  

The Veteran's Letter of April 2011 may raise a claim for an increased rating for his groin scar.  The Board therefore refers the issue of increased ratting for right groin scar to the Agency of Original Jurisdiction for appropriate action. 

The the issue of increased rating for right groin scar been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Record contains no evidence that the Veteran currently has an ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (b), 3.306(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

A.  Duty to Notify  

VA satisfied its duty to notify the Veteran pursuant to the VCAA.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, a letter was sent to the Veteran in June 2009 prior to the initial adjudication of his claim.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

B.  Duty to Assist

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's National Guard records including service treatment records with the file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty obtain a medical opinion when required.  The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).      

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.     

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In the instant case the record does not contain any lay or medical evidence of a current left ankle disability to require an examination.  The Board does note a 1987 Statement of Medical Examination and Duty Status which shows the Veteran sprained his left ankle in service.  However, there are no further records regarding the ankle until a May 1997 Report of Medical Examination and Report of Medical History which acknowledges the past sprained ankle with no sequelae.  The VA also provided the Veteran with medical care in April 2010 which produced a problem list, but no findings or complaints of any ankle disability.  No further medical record contains any complaint of the Veteran's left ankle.

The Board further considers the Appellant's Brief filed by the Veteran's VSO.  This Brief seems to suggest that the Veteran hurt his ankle at the same time he claims to have hurt his back in 1998.  The records relative to this claimed fall are discussed below, however they do not indicate any treatment or complaints of an ankle disability.

The Board notes that the threshold for obtaining a medical examination is low, Locklear v. Nicholson, 20 Vet. App. 410 (2006), however, as shown above, in this case there is no indication of any current disability that would give rise to the need to conduct a medical examination.  

Having thus established that VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the adjudication of his claims.  

II.  Merits of the Claim

The Veteran has appealed the denial of service connection for a left ankle disability.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The records establish the Veteran was seen for a grade II sprain of the left ankle in September 1987.  X-ray examination at the time was negative.  Although the Veteran reported a history of the sprain in August 1991, it was noted that there was no sequelae.  Clinical evaluation in August 1991 and May 1997 disclosed that the lower extremities were normal.  Such normal findings tend to establish that there were no residuals of the sprain.  Furthermore, since separation the Veteran has presented no competent evidence of a disease, injury, pathology, or disability of the left ankle.  His own claim is vague and does not establish the existence of a disability.  

The Veteran apparently is of the belief that he is entitled to some sort of benefit for his ankle simply because he had an injury while on active service.  That, of course is mistaken.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no grant of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The record does not show any existence of a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.   Degmetich v. Brown, 104 F. 3d 1328 (1997). To be present as a current disability, the claimed disability must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353  (Fed. Cir. 1998).  Therefore service connection for the Veteran's claimed ankle disability is denied.

ORDER

Service connection for an ankle disability is denied.


REMAND

The Veteran has contended that he has a current back disability and that it is related to his service and that service connection is therefore warranted.  However, the Board has determined that before it can adjudicate the Veteran's claims for service connection for back disability, further development is needed.

The Veteran claims his current back disability resulted from a fall on May 18, 1998.  The Veteran claims he fell from a dump truck.  

The claims file is missing records contemporaneous to the claimed injury on May 18, 1998.  The Veteran saw a private medical provider on May 22, 1998 claiming he was initially treated by the Kent County Emergency Room.  The record further shows on two other occasions that the Veteran disclosed his initial treatment at Kent County Emergency Room the day of the claimed injury.  Given that there are no service treatment records surrounding this incident, the initial treatment records are potentially very probative in determining the Veteran's entitlement to service connection.  However, the Record does not contain any records from Kent County Hospital.  A remand is required to obtain these records.  Therefore, on remand, the RO should obtain any records of medical treatment from Kent County Hospital.  

Even if it is found that the Veteran injured himself on May 18, 1998 as claimed, the Record is not clear as to whether the Veteran was actually on duty at that time.    

The Board does note a few references to a "Rails to Trails" exercise but claims file lacks any military records to establish that the Veteran was actually on duty that day.  

Other evidence that is missing from the record is the Veteran's Workers Compensation file.  The RO did make attempts to obtain these important records, however the State informed the RO that VA needed to obtain these records from the Veteran.  However, the Veteran did not provide these records.   

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the Kent County Emergency Room and any other treatment provider from the claimed March 18, 1998 injury and/or associate a copy into the physical claims file. 

2. Notify the Veteran to provide all Worker's Compensation Records and/or any other Court action filed against the government involving all claims he has made.  

3. Obtain any outstanding Social Security Administration disability records concerning this Veteran.  

4. If any records indicated above cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. The RO should verify service for the date of May 18, 1998 and whether he was serving under Federal Control.

6. After the above are completed, if military records confirm that the Veteran was on duty and under Federal control when he was injured, then schedule a VA examination to determine nature, etiology and extent of the Veterans back disability. The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  Then return the case to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


